Citation Nr: 1507549	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a neuropsychiatric disorder, nervous disorder, anxiety and polysubstance abuse.

3.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from January 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review. 

The issues of entitlement to service connection for an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1986 rating decision VA denied entitlement to service connection for a right knee disorder.

2.  The evidence received since the final September 1986 rating decision is cumulative in nature and duplicative of the evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The September 1986 rating decision is final.  38 C.F.R. §§ 19.129, 19.192 (1986).

2.  New and material evidence has not been received since the September 1986 rating decision to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a November 2014 supplemental statement of the case.

Pursuant to the Board's July 2014 remand directives, the RO notified the Veteran, in August 2014, of what evidence is needed to reopen a claim for service connection.  To the extent such notice may not have been fully compliant with the remand directives, the Board notes that VA is not required to provide notice of the information and evidence necessary to substantiate the particular element(s) that were found insufficient in a previous denial of a claim.  See VA Office of the General Counsel opinion, VAOPGCPREC 6-2014 (Nov. 21, 2014).  Thus, the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Thus, the Board finds there has been substantial compliance with its July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim.  While it appears that records from the Social Security Administration (SSA) are outstanding, there is no indication these records would be relevant to the right knee claim as a May 1976 letter from SSA indicates the Veteran was receiving disability benefits for "nerves".  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Claim to Reopen

The Veteran was denied entitlement to service connection for a right knee disorder in a September 1986 rating decision.  As he did not express disagreement with the decision, it became final.  See 38 C.F.R. §§ 19.129, 19.192 (1986).  As such, the Board must determine whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the final September 1986 rating decision, the RO determined the Veteran's right knee disorder pre-existed service and there was no evidence of aggravation during service.  The file included the service treatment records at the time of that decision.

Since the September 1986 rating decision the Veteran has submitted duplicative service treatment records.  The Veteran has not submitted any evidence not previously of record that demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Specifically, no new evidence has been received that suggests the Veteran's right knee disability was aggravated during his military service.  As such, the claim of entitlement to service connection for a right knee disorder cannot be reopened.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disorder, and the claim to reopen is denied.


REMAND

The Board finds that additional evidentiary development is required before the remaining claims can be properly adjudicated.  The evidence of record suggests the Veteran may be receiving benefits from SSA.  For example, a May 1976 letter from SSA shows that the Veteran was receiving disability benefits from SSA for his nerves.  SSA records need to be obtained and associated with the electronic claims file.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

For the foregoing reason, a remand for the claim of entitlement to service connection for an acquired psychiatric disorder is warranted, along with the inextricably intertwined claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Inasmuch as the claims are being remanded, any relevant outstanding VA treatment records should be associated with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the electronic claims file.  Also request that the Veteran provide a copy of any personnel or service treatment records that may be in his possession.

2.  Request and obtain the Veteran's complete Social Security records and associate them with the electronic claims file.  

3.  Readjudicate the issues on appeal, to include the claim for a TDIU.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


